COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                  NOTICE OF REQUEST FOR RESPONSE TO CALL FOR SANCTIONS

Appellate case name:      Nova Casualty Company as Subrogee of Dermalogica. Inc. v.
                          Sovereign Parking & Transportation Services, Inc.

Appellate case number:    01-15-00550-CV

Trial court case number: 1036244

Trial court:              Co Civil Ct at Law No 4 of Harris County

Date of Brief:            August 31, 2015

       The Court requests a response to the request for sanctions included in appellee’s brief as
Cross Point No. 1. See TEX. R. APP. P. 45 (requiring notice and opportunity to respond to
determination that appeal is frivolous). Appellee has alleged that this appeal was frivolous,
brought in bad faith, and contained gross misstatements of the record. No reply was filed, and the
time for filing a reply brief has elapsed.

        In applying Rule 45, this court exercises prudence and careful deliberation. See Smith v.
Brown, 51 S.W.3d 376, 381 (Tex. App.—Houston [1st Dist.] 2001, pet. denied). This court looks
to the record from the viewpoint of the advocate to decide whether there were reasonable
grounds to believe the case could be reversed. Id. The decision to award damages is a matter
within this court’s discretion, and Rule 45 does not mandate damages in every case in which an
appeal is frivolous. See Riggins v. Hill, 461 S.W.3d 577, 583 (Tex. App.—Houston [14th Dist.]
2014, pet. denied).

        The response, if any, should be received in the Clerk’s Office no later than March 4,
2016.

Judge’s signature: ___/s/ Michael Massengale____________________________________
                   


Date: February 23, 2016